Citation Nr: 1607048	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  15-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for depression.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for right shoulder pain.

4.  Entitlement to an initial disability rating in excess of 10 percent for hepatitis C. 


REPRESENTATION

Veteran represented by:	David A. Standridge Jr., Esq.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to January 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2013 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In August 2015, the Veteran presented sworn testimony during a video conference hearing in Albuquerque, New Mexico, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Prior to the promulgation of a final decision by the Board and prior to his death, the Veteran indicated that he wished to withdraw his appeals for an increased initial rating for hepatitis C and service connection for right shoulder pain.

2.  The Board has been notified that the Veteran died in October 2015.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issues of an increased initial rating for hepatitis C and service connection for right shoulder pain by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2015); 38 C.F.R. § 20.204 (2015).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the depression and arthritis claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hepatitis C and Right Shoulder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

In May 2015, the Veteran perfected his appeals of the December 2013 assignment of an initial 10 percent evaluation for hepatitis C and December 2014 denial of service connection for right shoulder pain.  At his August 2015 Board hearing, the Veteran indicated on the record that he wished to withdraw these appeals.  The transcribed statements constitute a written withdrawal of the substantive appeals filed in relation to these claims.  See generally Tomlin v. Brown, 5 Vet. App. 355 (1993) (hearing testimony before the RO, when reduced to writing, can constitute a notice of disagreement).  His withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3) (2015).  Thus, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the claims of entitlement to an increased initial rating for hepatitis C or service connection for right shoulder pain.  They are dismissed.




Depression and Arthritis

The RO issued a decision in December 2014 that denied service connection for depression and arthritis.  The Veteran perfected his appeal in May 2015.  Unfortunately, prior to adjudicating the appeals, the Board learned that the Veteran died in October 2015.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  These appeals on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  




ORDER

The appeal to reopen the previously denied claim of service connection for depression is dismissed.

The appeal for service connection for arthritis is dismissed.

The appeal for service connection for right shoulder pain is dismissed.

The appeal for an initial evaluation in excess of 10 percent for hepatitis C is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


